 Case: 4:19-cv-03290-DDN Doc. #: 18 Filed: 07/23/20 Page: 1 of 6 PageID #: 127




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MONTRELL C. HOLMES,                             )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          No. 4:19-cv-3290-DDN
                                                )
LIEUTENANT HAWTHRONE, et al.,                   )
                                                )
              Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of an amended complaint filed by plaintiff

Montrell C. Holmes, a prisoner who is proceeding pro se and in forma pauperis. For the reasons

explained below, plaintiff will be given the opportunity to file a second amended complaint.

                                             Background

       Plaintiff initiated this action on December 16, 2019 by filing a complaint pursuant to 42

U.S.C. § 1983 against the Missouri Department of Corrections’ Probation and Parole Office and

twenty-four individuals. Two of the individual defendants were medical doctors at St. Louis

University Hospital, one was a nurse employed by Corizon, and the remaining twenty-one were

Missouri Department of Corrections (“MDOC”) employees.

       Plaintiff claimed his rights were violated during separate and unrelated events that

occurred over approximately a four-month period while he resided at the Eastern Reception and

Diagnostic Correctional Center (“ERDCC”) and the Transition Center of St. Louis (“TCSL). He

also claimed his rights were violated during an unspecified medical procedure at St. Louis

University Hospital. After filing the complaint, he filed a motion seeking to amend it to add

additional defendants and claims. Upon initial review of the complaint, the Court determined that
 Case: 4:19-cv-03290-DDN Doc. #: 18 Filed: 07/23/20 Page: 2 of 6 PageID #: 128




plaintiff’s allegations were vague and conclusory, and failed to state a plausible claim for relief.

The Court also determined that plaintiff had impermissibly attempted to advance multiple

unrelated claims against twenty-four defendants.

       On April 24, 2020, the Court entered an order giving plaintiff the opportunity to file an

amended complaint to cure the deficiencies. In that order, the Court clearly explained why the

complaint was subject to dismissal, and gave plaintiff clear instructions about how to prepare the

amended complaint. The Court specifically instructed plaintiff that he was required to set forth a

short and plain statement of his claims showing entitlement to relief, that he must plead facts

showing how each named defendant violated his rights, and that he may not advance unrelated

claims against multiple defendants. Plaintiff has now filed an amended complaint, which the

Court reviews pursuant to 28 U.S.C. § 1915(e)(2).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded



                                                  2
 Case: 4:19-cv-03290-DDN Doc. #: 18 Filed: 07/23/20 Page: 3 of 6 PageID #: 129




facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented

complaints must allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts

that are not alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules

in order to excuse mistakes by those who proceed without counsel. See McNeil v. United States,

508 U.S. 106, 113 (1993).

                                       The Amended Complaint

        Plaintiff filed the amended complaint pursuant to 42 U.S.C. § 1983 against the following

seventeen defendants: the TCSL, Lieutenant Hawthrone, Korey Kyles, Sincerity Rutling, Chris

Sarchett, Lieutenant Kuphea, Teresa Green, Lieutenant Lambe, Keith Davis, Lieutenant

Manning, Sergeant Griffen, Sergeant Dowell, Ms. Jordan, Ms. Dent, Officer Davis, Unknown

Beiter, and C. Highgrade. It appears plaintiff’s claims arose during the time he resided at the

TCSL.

        The amended complaint contains the same defects as the original. First, plaintiff does not

set forth a short and plain statement of his claims showing he is entitled to relief. Instead, he

prepared the amended complaint in the form of a narrative that is far too long, and brims with

irrelevant and redundant information. This makes it difficult to clearly discern plaintiff’s actual



                                                 3
 Case: 4:19-cv-03290-DDN Doc. #: 18 Filed: 07/23/20 Page: 4 of 6 PageID #: 130




claims. Additionally, it appears plaintiff again attempts to present a case involving multiple

unrelated claims against not one but seventeen defendants. For example, it appears plaintiff

claims that in August of 2019 one defendant wrongfully denied him the opportunity to attend

religious services, and in September of 2019 one defendant used excessive force against him,

another defendant denied him access to the courts, another defendant refused to allow him to use

the grievance procedure, and another defendant denied him hygienic items. Finally, as in the

original complaint, plaintiff’s allegations are largely conclusory.

       In consideration of plaintiff’s pro se status, the Court will give him the opportunity to file

a second amended complaint. Plaintiff is advised that the second amended complaint will replace

the original and the amended complaint. See In re Wireless Telephone Federal Cost Recovery

Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended

complaint supersedes an original complaint and renders the original complaint without legal

effect”). Plaintiff must type or neatly print the second amended complaint on the Court’s

prisoner civil rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A)

(“All actions brought by self-represented plaintiffs or petitioners should be filed on Court-

provided forms where applicable.”).

       In the “Caption” section of the form, plaintiff should write the name of the person he

intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties”).

Plaintiff must avoid naming anyone as a defendant unless that person is directly related to his

claim. Plaintiff must also specify the capacity in which he intends to sue the defendant. In the

“Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain

statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.



                                                  4
 Case: 4:19-cv-03290-DDN Doc. #: 18 Filed: 07/23/20 Page: 5 of 6 PageID #: 131




8(a). Each statement must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b).

       If plaintiff names a single defendant, he may set forth as many claims as he has against

that defendant. See Fed. R. Civ. P. 18(a). However, if plaintiff names more than one defendant,

he should only include claims that arise out of the same transaction or occurrence or series

thereof. See Fed. R. Civ. P. 20(a)(2). In other words, “Claim A against Defendant 1 should not be

joined with unrelated Claim B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th

Cir. 2007). “Unrelated claims against different defendants belong in different suits” in part “to

ensure that prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to

3 the number of frivolous suits or appeals that any prisoner may file without prepayment of the

required fees.” Id. If plaintiff wishes to pursue additional claims against additional defendants,

and the claims do not arise from the same transaction or occurrence he has chosen to advance in

the second amended complaint, he must file each such claim as a new civil action on a separate

complaint form, and either pay the filing fee or file a motion for leave to proceed in forma

pauperis.

       It is important that plaintiff allege facts explaining how each named defendant was

personally involved in or directly responsible for harming him. See Madewell v. Roberts, 909

F.2d 1203, 1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the

defendant will have notice of what he or she is accused of doing or failing to do. See Topchian v.

JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential

function of a complaint “is to give the opposing party fair notice of the nature and basis or

grounds for a claim.”). Furthermore, the Court emphasizes that the “Statement of Claim”



                                                 5
 Case: 4:19-cv-03290-DDN Doc. #: 18 Filed: 07/23/20 Page: 6 of 6 PageID #: 132




requires more than “labels and conclusions or a formulaic recitation of the elements of a cause of

action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017). Finally, plaintiff is

advised he may not amend a pleading by filing separate documents. Instead, he must file a

single, comprehensive second amended complaint that sets forth his claims for relief. After

plaintiff files a second amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915(e)(2).

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff two copies of

the Court’s Prisoner Civil Rights Complaint form.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit a second amended complaint in accordance with

the instructions set forth herein.

        IT IS FURTHER ORDERED that plaintiff’s motion seeking leave to amend the

original complaint (ECF No. 9) is DENIED as moot.

        IT IS FURTHER ORDERED that plaintiff’s failure to timely file a second amended

complaint in accordance with the instructions in this order shall result in the dismissal of this

case, without prejudice and without further notice.

        Dated this 23rd day of July, 2020.



                                                       /s/ David D. Noce_____________
                                                 UNITED STATES MAGISTRATE JUDGE




                                                6
